[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                            No. 11-10675                MARCH 22, 2012
                                      ________________________            JOHN LEY
                                                                           CLERK
                          D.C. Docket No. 2:09-cr-00048-WHA-TFM-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                 Plaintiff - Appellee,

                                               versus

RICARDO RENDON,

llllllllllllllllllllllllllllllllllllllll                              Defendant - Appellant.
                                      ________________________

                           Appeal from the United States District Court
                               for the Middle District of Alabama
                                 ________________________

                                           (March 22, 2012)

Before BARKETT and HULL, Circuit Judges, and HINKLE,* District Judge.

BARKETT, Circuit Judge:

         Ricardo Rendon appeals his conviction, entered upon a conditional guilty



         *
         Honorable Robert L. Hinkle, United States District Judge for the Northern District of
Florida, sitting by designation.
plea, for one count of possession with intent to distribute cocaine in violation of

21 U.S.C. § 841(a)(1). Specifically, he challenges the district court’s denial of his

motion to suppress evidence that was seized during the warrantless search of his

tractor-trailer by several state law enforcement officers after a drug detecting

canine alerted to the presence of illegal drugs. Rendon argues that the officers

lacked reasonable suspicion to detain him following the conclusion of his

commercial vehicle inspection, and therefore, the officers’ use of a drug detecting

canine and non-consent, warrantless search of his tractor-trailer violated his

Fourth Amendment rights. Alternatively, he argues that even if his continued

detention was not unlawful, the district court erred in concluding that the use of

the canine, which alerted officers to the cocaine in his tractor-trailer, was not

tainted by officers’ prior unlawful search of his tractor-trailer. We affirm.

                                   I. Background

      While driving his tractor-trailer on I-65 in Montgomery County, Alabama,

Rendon was stopped by an Alabama state trooper, Henry Cox, for purposes of

conducting a commercial vehicle inspection. Cox testified that generally he

conducted two commercial truck inspections during his shift and that Rendon’s

was the second one of that particular day. As part of the inspection, Rendon

provided Cox with his driver’s license, vehicle registration, proof of liability

                                           2
insurance, and log book. He explained that he was transporting onions that had

been loaded two days earlier, in Pharr, Texas. While Cox was preparing the

inspection report, he asked Rendon several questions about the bill of lading for

the load, the number of pallets in the load, its destination, his various stops in

southern Texas, including those in Edinburgh, Pharr, and Ganada, and other

questions pertaining to the load and his journey transporting it.

      Cox then returned Rendon’s driver’s license and gave him a copy of the

report indicating several violations. He then told Rendon that he was free to go,

but said he had some additional questions and asked about the presence of illegal

drugs in his tractor-trailer and sought Rendon’s permission to search his trailer,

which Rendon refused. Cox then told Rendon that although he had a right to say

“no”, if he refused, Cox would call in a drug sniffing canine and Rendon

thereupon signed the search consent form.

      Cox nonetheless called Officer Charles Anderson to bring his canine

partner, Luca, to conduct the canine sniff. Prior to Luca’s arrival, another state

trooper, Chris Faulk, arrived at the scene. Cox and Faulk walked around the

trailer inspecting it from the outside and then also entered the trailer. During the

cursory search of the interior nothing was found, but, while observing the exterior

of the trailer, the officers noticed new bolts on the refrigeration unit which

                                           3
protruded outside of the trailer. When Anderson arrived, he, too walked around

the interior of the trailer and then led Luca around the outside of the trailer. When

Luca reached the outside of the refrigeration unit, he alerted. Packages, which

were eventually determined to be cocaine, were found in the refrigeration unit.

       Rendon sought the suppression of the cocaine and other evidence seized

during the officers’ search on the basis that his continued detention by Cox was

unlawful and that the officers lacked probable cause to conduct the search of the

interior of his trailer. After an evidentiary hearing, the district court denied the

motion and Rendon eventually entered a conditional plea of guilty, preserving his

right to appeal the evidentiary ruling.

                                       II. Discussion

       Rendon does not challenge the legality of Cox’s initial stop to conduct the

commercial vehicle inspection and agrees that he was lawfully detained by Cox

for that purpose up until the time that Cox advised him that he was free to go and

had returned Rendon’s identification documents.1 However, when Cox proceeded

to ask Rendon questions about the presence of illegal drugs in his trailer, both

parties agree that Rendon was subject to an investigatory detention for purposes of



       1
        Alabama law provides for the administrative inspection of commercial vehicles without
the necessity of obtaining a warrant. See Ala. Code § 32-9A-3.

                                              4
the Fourth Amendment. What the parties dispute is: (1) whether Rendon’s

continuing detention by Cox from this point forward was lawful; (2) whether the

entry and search of the trailer by Cox, Faulk and Anderson was unlawful and, if

so, (3) whether the alert by Luca to the illegal drugs was tainted by the unlawful

entry and search.

      A. Reasonable Suspicion to Detain Rendon

       “The Fourth Amendment prohibits ‘unreasonable searches and seizures’ by

the Government, and its protections extend to brief investigatory stops of persons

or vehicles that fall short of traditional arrest.” United States v. Arvizu, 534 U.S.

266, 273 (2002). A police officer may stop, detain and briefly question a citizen if

the officer “observes unusual conduct which leads him reasonably to conclude in

light of his experience that criminal activity may be afoot.” Terry v. Ohio, 392

U.S. 1, 30 (1964). A court must look at the “‘totality of the circumstances’ of each

case to see whether the detaining officer has a ‘particularized and objective basis’

for suspecting legal wrongdoing.” Arvizu, 534 U.S. at 273.

      At the hearing on Rendon’s motion to suppress, Cox testified to several

pieces of information gathered during the commercial vehicle inspection

which he asserted supported his reasonable suspicion that Rendon was engaged in

illegal activity. Looking at the totality of the circumstances, we find there was

                                          5
sufficient information to conclude that Cox had a “particularized and objective

basis” for suspecting legal wrongdoing.

       Although we agree with Rendon that his presence in areas alleged to be

sources of drug trafficking and his nervous demeanor are not sufficient, either

separately or together, to raise an objectively reasonable suspicion that warrants

further detention, see United States v. Perkins, 348 F.3d 965, 971 (11th Cir. 2003);

United States v. Ballard, 573 F.2d 913, 916 (5th Cir. 1978),2 there were sufficient

additional reasons that Cox identified that, when considered in their totality,

adequately give rise to reasonable suspicion. Those facts include: (1) Rendon’s

lack of knowledge of the number of pallets in his load even though most owner-

operators know this information; (2) Rendon’s lack of knowledge of the location

of his final delivery; (3) Rendon’s inability to explain the inconsistency in his

statements about where he loaded the onions. He originally stated he did so in

Pharr, Texas as his log books indicated, but later when asked about the reason for

the amount of down time in Ganado, Texas, he responded that it took a long time

to load the onions; (4) despite having been off duty for an entire day and a half in



       2
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all Fifth Circuit decisions handed down prior to
the close of business on September 30, 1981.


                                               6
Edinburg, Texas, prior to loading the onions in Pharr, Texas, and then driving only

four hours, Rendon claims to have stopped for ten hours of rest, even though he

could have continued driving for an additional four hours; (5) Cox’s experiential

knowledge that most owner-operators drive for as many hours as possible once

they have loaded their trucks because that is how they make money; (6) Rendon’s

numerous apparently unexplained stops, even prior to loading the onions, in areas

in south Texas known for drug trafficking.3

       Accordingly, in light of the totality of the specific circumstances in this

case, we conclude that Cox’s continued detention of Rendon following the

conclusion of the commercial vehicle inspection was lawful for purposes of the

Fourth Amendment.

       B. Probable Cause to Search the Tractor-Trailer

       Alternatively, Rendon argues that, even if Cox had reasonable suspicion to

detain him, his consent to search was coerced and the initial entry into and search

of his tractor-trailer by Cox and Faulk and then by Anderson was illegal. We

agree with the magistrate judge’s conclusion that the interior search of the



       3
         Rendon argues that we should not credit any of these facts because Cox’s testimony is
not credible because of allegations of misconduct unrelated to this case. The record contains no
evidence of any connection between Cox’s alleged misconduct and credibility issues and we see
no reversible error in the magistrate’s credibility determination.

                                                7
tractor-trailer by the officers was unlawful because, as the government concedes,

Rendon’s consent was coerced and not voluntarily given.

       C. Probable Cause to Search Based on the Canine Alert

       Finally, we turn to the question of whether the unlawful search tainted the

canine alert. The Supreme Court has held that the use of a canine to sniff the

exterior of a vehicle for purposes of drug detection does not implicate the Fourth

Amendment if it is conducted during the course of a lawful traffic stop. Illinois v.

Caballes, 543 U.S. 405, 409 (2005). Moreover, our circuit has held that the alert

of a drug-trained canine to the presence of drugs in a vehicle gives rise to probable

cause to search that vehicle. United States v. Tamari, 454 F.3d 1259, 1265 (11th

Cir. 2006). Rendon argues that, in this case, the canine sniff which alerted the

officers to the presence of illegal drugs was tainted by the officers’ prior unlawful

detention and searches which occurred during the 20 minutes between the

detention and the canine alert.4

       Our circuit has stated that “[t]he exclusionary rule serves to deter police

misconduct by preventing the introduction of evidence obtained through police



       4
          The initial stop in this case occurred at 4:07 pm and the parties agree that the lawful
detention for the routine vehicle inspection lasted until 4:34 pm. Luca arrived at 4:52 pm and
alerted to the drugs shortly thereafter.


                                                 8
illegality.” United States v. Virden, 488 F.3d 1317, 1322 (11th Cir. 2007) (citing

Nix v. Williams, 467 U.S. 431, 442–43 (1984)). In explaining whether police

illegality will support the suppression of evidence, the Supreme Court has stated

that the appropriate question to ask is “whether, granting establishment of the

primary illegality, the evidence to which instant objection is made has been come

at by exploitation of that illegality or instead by means sufficiently distinguishable

to be purged of the primary taint.” Wong Sun v. United States, 371 U.S. 471, 488

(1963). We have identified three circumstances in which the evidence can be said

to have been obtained by means “sufficiently distinguishable” from the initial

illegality such that suppression is not necessary.

      First, the challenged evidence will be admissible under the
      “inevitable discovery” doctrine if it inevitably or ultimately would
      have been discovered by lawful means without reference to the police
      misconduct. Second, under the “independent source” doctrine, the
      challenged evidence will be admissible if it derived from a lawful
      source independent of the illegal conduct. Third, the challenged
      evidence will be admissible under the “attenuation” doctrine if the
      causal connection between the constitutional violation and the
      discovery of the evidence has become so attenuated as to dissipate the
      taint.

United States v. Terzado-Madruga, 897 F.2d 1099, 1113 (11th Cir. 1990) (internal

citations omitted).

      Here, we have held that the detention by Cox was not illegal as it was



                                          9
supported by reasonable suspicion. Thus, there is no taint attributable to Cox’s

continued detention. With reference to the illegal entry into the trailer by Cox,

Faulk and Anderson, we see no basis to conclude that Luca’s search was tainted.

First, nothing was uncovered during any of the interior inspections. The evidence

that Rendon is seeking to have suppressed was not discovered by any of the three

officers during their illegal searches of his tractor-trailer and we can find no

connection between the interior searches and the ultimate alert by Luca. Rendon

argues that the officers noticed new bolts on the refrigeration unit while they were

inside the trailer. However, the evidence reflects that the refrigeration unit

protruded on the outside of the trailer and it was during their exterior observation

of the trailer that they noticed the new bolts. Anderson’s deployment of Luca

around the exterior of the tractor-trailer was conducted in a routine manner and

Luca alerted to the exterior portion of the refrigeration unit.

      Accordingly, because the ongoing traffic stop was lawful, and the use of a

canine to perform an exterior sniff for drugs during that traffic stop was not

tainted, the search for drugs in the location of the alert was permissible. See

Caballes, 543 U.S. at 409. It was not error to admit this evidence under either the

“inevitable discovery” or “independent source” doctrine.

      AFFIRMED.

                                          10